Citation Nr: 1641320	
Decision Date: 10/21/16    Archive Date: 11/08/16

DOCKET NO.  12-23 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent and a rating in excess of 30 percent from September 2015 for service-connected tension headaches.

2. Entitlement to a total disability rating based upon individual unemployability as a result of service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and spouse



ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1962 to March 1965.   

These matters come before the Board of Veterans' Appeals (Board) from a rating decision dated in April 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee which granted service connection for the Veteran's tension headaches and assigned an initial 10 percent rating.  By a decision dated in October 2015, the rating assigned for headaches was increased to 30 percent, effective from September 2015.  

In December 2014, the Veteran testified during a videoconference hearing before the undersigned.  A transcript of the hearing is associated with the claims file.

During the March 2011 VA examination, the Veteran reported that he retired in January 2006 due to his headache disability.  The United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU rating is part of an increased rating claim when such claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  In light of the Veteran's contentions during the March 2011 VA examination, the issue of TDIU has been raised by the record, is part and parcel of the higher rating claim, and is properly before the Board.  Id.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, the evidence demonstrates that for the entire appeal period, the Veteran's tension headaches have been equivalent in nature and severity to frequent completely prostrating and prolonged attacks productive of severe economic inadaptability, especially when considered without regard to the ameliorative effects of medication.


CONCLUSION OF LAW

The criteria for an initial 50 percent rating for tension headaches are met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

This appeal arises from disagreement with the initial evaluation following the grant of service connection for headaches.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Regardless, the duty to notify has been met.  See November 2008 VCAA correspondence, December 2014 videoconference hearing transcript, and Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Additionally, neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."   See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).   In light of the foregoing, nothing more is required.

Regarding the duty to assist, service treatment records and post-service treatment records have been obtained.  The file also contains statements and contentions made by the Veteran and his representative.  No outstanding evidence has been identified that has not otherwise been obtained.  The Veteran was afforded VA examinations in March 2011 and September 2015.  To that end, when VA undertakes to obtain an opinion or provide a VA examination, it must ensure that the opinion or examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examinations are adequate for adjudication purposes as they are based on a full review of the claims file, including both medical records and lay statements, and an examination of the Veteran.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA opinion or examination with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

No further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d. 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim adjudicated herein.

II. Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2012); 38 C.F.R. Part 4 (2015).

A veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In cases where, as here, the Veteran's claim arises from a disagreement with the initial evaluation following the grant of service connection, the Board shall consider the entire period of claim to determine if the evidence warrants the assignment of different ratings for different periods of time during these claims, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2015). 

The Veteran was service-connected for tension headaches, effective in November 2008, and rated as 10 percent disabled under DC 8100.  As noted above, the Veteran's rating was increased to 30 percent, effective in September 2015, under the same criteria.  

Under Diagnostic Code 8100, migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability warrant a 50 percent rating.  As to the term "productive of economic inadaptability", such term could have either the meaning of "producing" or "capable of producing" economic inadaptability.  Pierce v. Principi, 18 Vet. App. 440, 445 (2004).  Migraine headaches with characteristic prostrating attacks occurring on average once a month over the last several months warrant a 30 percent rating.  A 10 percent rating is warranted for migraine headaches with characteristic prostrating attacks averaging one in 2 months over last several months.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2015).  

"Prostration" is defined as "extreme exhaustion or powerlessness."  Dorland's Illustrated Medical Dictionary, (32nd Ed. 2012).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014).  However, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2015).

III. Analysis

The Veteran's treatment records show continuous, ongoing treatment for "chronic daily headaches."  In November 2008, the Veteran reported that he has taken multiple oral medications that do not relieve his pain completely.  At that time, he was taking 4 Tramadol per day for "adequate relief" but indicated that he sometimes developed nausea and vomiting. 

Later that month, the Veteran's physician advised the Veteran to get Botox injections to help with his pain.  He reported a pain level of 8 out of 10, with 10 being the worst. 

In March 2009, the Veteran reported that the Botox injections improved his headache pain by 50 percent, and his pain level was 5 out of 10.  

A letter from D.B., M.D. dated in November 2010 indicates that she treated the Veteran since 2008 for chronic, daily headaches. 

In January 2011, a permanent implantable spinal cord stimulator was placed to help relieve his headache pain.  However, in October 2011, the Veteran continued to report constant, daily headaches. 

During the VA examination in March 2011, the Veteran reported that his headaches start as throbbing, severe headaches associated with nausea.  He denied sensitivity to light or noise but said that they have been constant for several years.  He indicated that he was on medication for many years 3 times a day but no longer used medication.  He also discontinued Botox injections in 2009.  The Veteran reported taking oxycodone every 6 hours for his pain.  The examiner indicated that although the Veteran has weekly headaches, the attacks are not prostrating as ordinary activity is possible "on his current medications."  The duration of the headaches is longer than 2 days.  The examiner stated that the headaches would lead to increased absenteeism from employment.  The Veteran reported that he retired in January 2006 from a position in plumbing, heating, and air conditioning due to his headaches. 

An October 2011 letter from the Veteran's spouse states that she has "never known of a day that [her] husband didn't have a headache."  She indicated that on several occasions, the pain would be so bad that she would take him to the hospital and he would get so sick that she would have to stop on the side of the road for him to vomit.  She noted that she has seen him go to work so pale and sick that "he could hardly go."  She also reported that the Veteran has taken a lot of medication for his headaches, both prescription and over the counter.    

In a June 2012 statement, the Veteran maintained that he had continuous daily headaches with a pain level of 8 out of 10. 

In July 2012, N.F., DNP established that the Veteran had chronic pain syndrome and prescribed controlled substances to "improve pain relief, increase functionality, and improve patient's quality of life." 

During the December 2014 VA hearing, the Veteran stated that he has headaches 24 hours a day, 7 days a week.  He reported taking oxycodone for the pain.  He stated that he worked for 35 years as a superintendent when he got out of the military.  He stated that as the boss, he did not have to do physical work and was even able to lie down in his truck when needed to manage his headaches.  The Veteran and his spouse indicated that he would go to work with headaches, sometimes even when very sick.  The Veteran stated that if not for the oxycodone, he would have to stay in bed, as his headaches caused a pain level of at least 8 out of 10 every day.  

During the VA examination in September 2015, the Veteran reported taking Percocet for headache relief.  He indicated constant headache pain 24 hours a day, 7 days a week.  The examiner noted that the Veteran's headaches are not characteristic prostrating attacks of headache pain but noted that his pain was an 8 out of 10 (10 being the worst possible pain) at all times.  The examiner documented that this pain level was documented throughout the medical record and that the headaches would impact his ability to work.

Taking into consideration the Veteran's reported headache symptoms when he is not taking medication and affording him the benefit of all reasonable doubt, the Board finds that his tension headaches would likely result in "completely prostrating" attacks and be "productive of severe economic inadaptability" in the absence of his prescribed headache medication.  See Jones v. Shinseki, 26 Vet. App. 56 (2012) (holding that the Board, in assigning a disability rating, may not consider the ameliorative effects of medication where such effects are not explicitly contemplated by the rating criteria).  The Veteran has been on medication for chronic headaches since his retirement from service, and the evidence shows that he has taken medication multiple times a day.  The Veteran also testified that his headaches would cause him to have to lay down at work, limiting his productivity, despite his medication use.  The Veteran and his spouse testified that as a boss, he did not have to do any physical labor and had the option of lying down in his truck when necessary.  He even testified that without medication, he would have to stay in bed.  The Veteran regularly reported a pain level of 8 out of 10 with constant pain.  The Board finds this to be credible evidence demonstrating that the Veteran has headaches equivalent to in nature to completely prostrating headaches capable of producing severe economic inadaptability.  Entitlement to an increased 50 percent schedular rating is warranted for the entire appeal period.

The maximum schedular rating for the Veteran's headache disability is 50 percent.  As such, he has been assigned the maximum schedular rating available for his headaches.  There is no legal basis upon which to award a higher schedular evaluation for headaches.  All applicable diagnostic codes have been considered; however, the Veteran's headaches could not receive a rating in excess of 50 percent under any analogous codes.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).

The Board has also considered whether referral for an extraschedular evaluation is warranted for the Veteran's headaches.  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2015), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Id.  If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

The rating criteria in the present appeal reasonably describe the Veteran's disability level and symptomatology.  His disability picture for headaches is contemplated by the Rating Schedule, and the assigned scheduler evaluation is, therefore, adequate.  Referral to the Under Secretary for Benefits or the Director, Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

An initial rating of 50 percent for tension headaches is granted for the entire appeal period, subject to the law and regulations governing the payment of VA monetary benefits.


REMAND

As to the issue of entitlement to a TDIU, a review of the available records reveals that further development is required.  During the March 2011VA examination, the Veteran reported that he retired in January 2006 due to his headache disability.  During the September 2015 VA examination, the examiner opined that the Veteran's headaches would impact his ability to work.  Therefore, the Board finds that a TDIU claim has been raised in this case.  As such, proper notice and development must now be undertaken. 

Accordingly, the case is REMANDED for the following action:

1. With regard to the claim for a TDIU rating, ensure VCAA compliance and afford the Veteran the opportunity to submit additional argument and evidence on the claim.

2. After the above is completed, and any other development deemed necessary, adjudicate the claim.  If the determination is adverse to the Veteran, furnish the Veteran and his representative a supplemental statement of the case (SSOC) and afford them the appropriate opportunity to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


